Citation Nr: 0013018	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  99-01 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to 
October 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, which denied the benefit sought on 
appeal.


REMAND

A preliminary review of the record discloses that additional 
action by the RO is required prior to further Board review of 
the appellant's claim.  The Board notes that the appellant 
submitted relevant medical evidence subsequent to the 
transfer of the case to the Board's docket.  This additional 
evidence consists of an April 1999 letter from a private 
physician, Larry Schafer, M.D., which was submitted within a 
period of ninety days following the mailing of notice to the 
appellant that her appeal had been certified to the Board for 
appellate review, and that the appellate record had been 
transferred to the Board.  See 38 C.F.R. § 20.1304(a) (1999).  
The record does not reflect that this additional evidence has 
been considered by the RO, nor that a waiver of such 
consideration has been requested.  The Board regrets the 
delay associated with this Remand, but recognizes that the 
mandate of 38 C.F.R. § 20.1304 is not optional.  Under the 
Board's rules of practice, "[a]ny pertinent evidence 
submitted by the appellant . . . which is accepted by the 
Board . . . must be referred to the agency of original 
jurisdiction for review and preparation of a supplemental 
statement of the case unless this procedural right is waived 
. . . " 38 C.F.R. § 20.1304(c).

Therefore, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should review and consider the 
evidence associated with the claims file 
since the January 1999 Supplemental 
Statement of the Case together with all 
of the relevant evidence previously of 
record.  If the decision remains 
unfavorable to the appellant, she should 
be provided a Supplemental Statement of 
the Case and a reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.

The purpose of this remand is to afford the appellant due 
process of law.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant and her representative have the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




